Opinion by
Mr. Chief Justice Paxson,
The defendant is a mutual insurance company. The plaintiff insured his property with the company in the sum of two thousand five hundred dollars. Subsequently he effected insurance upon the same property in several other companies. It was conceded that his policy taken out in the defendant company contained the following condition of insurance: “ If, when already insured in this company, he shall procure insur*261anee on the same property in another, the policy issued by this company shall be void, unless written notice thereof be furnished to the secretary, and the approval of this company of such an additional insurance be indorsed upon the policy.” This condition is an entirely reasonable regulation, and one that is not properly the subject of criticism. When the company issues a policy it has the right to know if any additional insurance in other companies is placed upon the same property. Were it otherwise, it would be in the power of the assured to largely over-insure his property. This, as all experience shows, might sometimes lead to fraud. The company had the right to stipulate that it should be informed in writing of such additional insurance. The object of this stipulation is to avoid just such a dispute as has occurred in this case. Where a notice in writing is given to the company there is no room for dispute, and it is likely to be acted upon. Whereas, a verbal notice, even if given to an officer of the company authorized to receive it, may be overlooked or forgotten in the hurry of business, thus leading to disputes, and often to litigation. It is not contended, that any notice in writing of the additional insurance had been given in this case. It was alleged, however, that John Gilfillan was a director of the company residing at Coatesville ; that he had knowledge of the additional insurance of one thousand dollars effected in the Phoenixville Fire Insurance Company, and with such knowledge as agent of the company, annually thereafter renewed the policy in suit by accepting the premiums from the plaintiff. There was no evidence, however, that Mr. Gilfillan was a general agent of the company, and authorized to accept Jiotice of over-insurance or waive its consequence. It was held in Mitchell v. The Lycoming Mutual Insurance Company, 51 Pa. 402, that an agent of an insurance company whose duty it is to take surveys, receive application for insurance, examine the circumstances of a loss, approve assignments and receive assessments, is not authorized to accept notice of over-insurance, or waive its consequences. It was said by Mr. Justice Agnew in that case: “ But the act of over-insurance is a forbidden act and not the subject of authorized waiver by any officer or agent under the rules and regulations prescribed. It is on the principle of estoppel and not of authority, the waiver takes effect. The knowledge of *262a mere agent unauthorized to represent the company beyond the specific powers committed to him, cannot be the ground of estoppel in a matter unconnected with his powers. This can take place only when the knowledge lying at the foundation of the estoppel comes home to those officers who exercise the corporate powers of the company, or to an agent whose powers relate to the very subject out of which the estoppel arises.”
It is equally clear that notice to^ a director is not notice to the company: Insurance Company v. Stauffer, 33 Pa. 397. A director of a company is not one of its executive officers to whom the details of its business are committed. Directors are usually but consulting managers. They are but occasionally at the place of business of the company, and it would produce endless confusion if we were to hold that a verbal notice communicated to a director, not at the place of business of the company, but at his house, or upon the street, or wherever he might happen to be at the time, is binding upon the company.
The plaintiff, having entirely failed to comply with the before mentioned condition of his policy, we think the learned judge below was justified in instructing the jury to find a verdict for the defendant.
Judgment affirmed.